Title: William Lee to Thomas Jefferson, 25 October 1816
From: Lee, William
To: Jefferson, Thomas


          
            Revered Sir/.
            New York Octr 25th 1816
          
          The letter you did me the favor to write me under date of the 24th of August after having travelled from Boston to Philadelphia and then back to Boston found me here a few days since which will account for my not having acknowledged the receipt of it before this. I have not forgotten Sir the great obligations I am under to you and that I
			 have lived so much in your memory as to have merited this amiable mark of your regard is particularly gratifying. Your opinion of my book is very flattering, it did some good while it drew upon
			 me
			 all the venom of the party at which it was aimed and has been the great cause of my abandoning a situation which was in every point of view agreeable to me.—I shall succeed here for Mr Garde. we have had two meetings composed of enlightened patriotic men who are digesting a plan for his establishment in this vicinity. I will not fail to make known to him your friendly
			 sentiments.—Your observations on the State of things in Europe are very just, the best informed of all nations in that section of the globe are looking towards us with wishful eyes particularly those of the french kingdom. The languishing state of our
			 infant fabricks and the prevalent opinion on our Sea board that we cannot become a manufacturing people for ages may check in a degree for a moment their imigration but as that opinion will prove
			 erronious we shall not fail to reap great advantages from the gothic strides of legitimacy. That we cannot for many years become a manufacturing nation is certain that we may not become so for a
			 lapse of time is desirable but that the germs of useful fabricks producing from our raw materials articles of the first necessity ought to be protected and encouraged will not be denied.—The
			 seeds of
			 the dissolution of European governments which the Commercial despotism of England has sown to her own and their inevitable destruction have taken such a deep root of late that the most superficial observers must see the consequences. The crimes of the legitimates begin to
			 operate on this country by the throngs of useful artisans who are daily arriving in our cities in the Same manner as the Edict of nantz operated in favor of England who at that period was considered the bulwark of freedom. The french people at the commencement of their revolution threw off a part of the scum of their population, napoleon when he became the champion of privileged orders called them back and the consequence has been that they in Revenge have warred against the people who in their turn are forced by a vindictive policy to seek an asylum in other Countries. The result of this struggle is favorable to America. The first emigration from France to this Country was of the worst kind, so much so as to prejudice our people against that nation. The men who then came over brought from France & her colonies only their idleness, ignorance debauchery and decorations “the engines of the woes of men” while those who now come among us bring the arts sciences & manufactures,
			 even the Dukes Counts and generals who were created by napoleon are very different men from most of those of the ancient french school, they rose by their merit not by hereditary right. Having received their education in the walks of private life we
			 find them here returning with ease to the source from which they came and to the dignity of useful citizens. Look Sir at the Crowd of civilians, chymists, mineroligists, naturalists engineers,
			 Geographers, mechanicians engravers sculptors dyers opticians weavers of cloth and Stocking Knit, gold beaters, hatters tanners, gun & lock smiths cutlers distillers—gilders in wood &
			 metal,
			 founders, glove makers, fringe makers, glass makers, gardeners Vignerons cultivators, Lampists Surgeons & dentists which have passed through Bordeaux only and been patronized by my small means and I am sure you will find your wise predictions fully confirmed. I brought over with me in the Same Ship sixty nine of this list for all of whom
			 I have found employment & happiness. The received new England opinion that European emigrants bring only their vices with them cannot certainly be applied to the French. They are undoubtedly the most virtuous nation in Europe. The middling and lower classes are sober, amiable & industrious. The vulgar vices of swearing, drinking, fighting & petty larceny is unknown among them, there is a degree of
			 civilization and good manners in their social intercourse which is very pleasing and when contrasted with their neighbours highly honorable to them. You must have observed an essential difference
			 between them and all other emigrants. They never interfere improperly in affairs that do not concern them. If you will examine the conduct of the respectable french merchants artists &
			 manufacturers settled in Baltimore, Philadelphia & N York you will scarcely find an instance of their meddling in our party disputes or making a bustle at an election, if they have acquired rights they exercise them with a moderation & decency
			 which seems to say this people have received us among them we must not abuse their indulgence. We ought to cherish such men & I am happy to find public opinion is growing up in their
			 favor—I hope
			 this winter to have it in my power to present my respects to you in person & at the same time to present to you my friend & inmate Marshal Grouchy. I have taken the liberty to give to the celebrated ex legislator Mr Penieres a letter of introduction to you he is one of the best informed men of the age and will let you more into the secrets of the late affairs in France than any other man can do. He is at the head of the company now forming for an establishment on the Ohio to be composed of Frenchmen altogether. My paper scarcely gives me room enough to say with how much veneration and respect I have; Sir the honor to be your obliged humble Servant
          Wm Lee
        